-_ WW

oO S&S SN ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

FEB 112020

RK, U.S. DI iCT COURT
EASTERN DISTR F CALIFORNIA
" DEP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CLIFFORD ARMSTRONG, individually No. 2:19-cv-00550-JAM-EFB
and on behalf of all others similarl
situated, » PROSCSED ORDER GRANTING FINAL
APPROVAL OF CLASS ACTION
Plaintiff, SETTLEMENT
v.

CODEFIED INC., a Delaware corporation,

Defendant.

 

 

 

In connection with granting preliminary approval of the parties’ class-wide Settlement of
this Litigation, the Court scheduled a Final Fairness Hearing for February 11, 2020.' Also
pursuant to the Court’s Preliminary Approval Order, Plaintiff Clifford Armstrong timely moved
for Final Approval of the Class-Action Settlement and moved for attorneys’ fees and expenses
and a service award to Class Representative, both of which came for hearing in Courtroom 6 of

the above-captioned Court on February 11, 2020. Having read. all of the papers filed in

connection therewith, as well as all of the evidence and argument submitted with respect to the

 

' As used herein, unless otherwise noted, capitalized terms shall have the definitions and
meanings accorded to them in the Settlement.

1

 
&- Ww WN

co & SN DO GN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00550-JAM-EFB Document 30-2 Filed 12/30/19 Page 2 of 6

proposed Settlement, the Court finds that the proposed Settlement is fair, reasonable, and
adequate. The Court therefore FINDS AS FOLLOWS:

I. The Court has personal jurisdiction over all Settlement Class Members, and the
Court has subject-matter jurisdiction to approve the Agreement, including all exhibits thereto.

2. The Notice and the Notice Plan implemented pursuant to the Agreement (1)
constitute the best practicable notice under the. circumstances; (2) constitute notice that is
reasonably calculated, under the circumstances, to apprise members of the Settlement Class of the
pendency of the Litigation, their right to object to or exclude themselves from the proposed
Settlement, and to appear at the Final Approval Hearing; (3) are reasonable and constitute due,
adequate, and sufficient notice to all Persons entitled to receive notice; and (4) meet all applicable
requirements of the Federal Rules of Civil Procedure, the Due Process Clause of the United States
Constitution, and the rules of the Court. |

3. Pursuant to Fed. R. Civ. P. 23, and for purposes of this settlement only:

a. The Settlement Class consists of all individuals or entities in the United States
who, from March 28, 2015 to the date of the Preliminary Approval Order, received
one or more telephone calls or texts concerning Codefied’s (i.e., Housecall Pro’s)
goods or services from or on behalf of Defendant. Excluded from the Settlement
Class are: (1) the trial judge presiding over this case; (2) Codefied, as well as any
parent, subsidiary, affiliate or control person of Codefied, and the officers,
directors, agents, servants or employees of Codefied; (3) any of the Released
Parties; (4) the immediate family of any such person(s); (5) any member of the
Settlement Class who has timely opted out of the Settlement; and (6) Class
Counsel and their employees.

b. The Class is ascertainable and so numerous that joinder of all members is

2 PROPOSED ORDER GRANTING
FINAL APPROVAL

CASE NO. 2:19-CV-00550-JAM-EFB

 
& Ww NWN

oOo Oo SN BN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

Case 2:19-cv-00550-JAM-EFB Document 30-2 Filed 12/30/19 Page 3 of 6

impracticable. The Class consists of hundreds of thousands of class members and
the Class Members have been determined by objective means from Defendant’s
records.

c. There are questions of law or fact common to the Settlement Class, centering on
Codefied’s telemarketing program and use of autodialed calls and text messages.

d. The claims of the proposed class representative are typical of the claims of the
Class. The proposed class representative and each member of the proposed Class
are alleged to have suffered the same injury caused by the same course of conduct.

e. Plaintiff has fairly and adequately represented and protected the interests of the
Class. Plaintiff is a member of the proposed Class. Neither Plaintiff nor its
counsel have any conflicts of interest with the other class members, and Class
Counsel have demonstrated that they have adequately represented the Class.

f. The questions of law or fact common to the members of the Class predominate
over any questions affecting only individual members.

g. Aclass action is superior to other available methods for the fair and efficient
adjudication of the controversy as the Settlement substantially benefits both the
litigants and the Court, and there are few manageability issues as settlement is
proposed rather than a further trial.

4, Pursuant to Fed. R. Civ. P. 23(e), the Settlement Agreement is, in all respects, fair,
reasonable, and adequate, and is in the best interests of all Class Members, taking into account the
following factors: (1) the strength of the plaintiff's case; (2) the risk, expense, complexity, and
likely duration of further litigation; (3) the risk of maintaining class action status throughout the
trial; (4) the amount offered in settlement; (5) the extent of discovery completed and the stage of

the proceedings; (6) the experience and view of counsel; and (7) the reaction of the class

3 PROPOSED ORDER GRANTING
FINAL APPROVAL

CASE NO. 2:19-CV-00550-JAM-EFB

 
rb Ww N

oO Se NN DO MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00550-JAM-EFB Document 30-2 Filed 12/30/19 Page 4 of 6

members of the proposed settlement.
5. The plan for distribution of the Settlement Fund is fair and equitable. The
Settlement Administrator shall perform the distribution to Settlement Class Members following

the process set forth in the Settlement Agreement without further order of this Court.

6. Settlement Class Members have been given due and adequate notice of the
Settlement Agreement.

7. There are no objections.

8. The Court has held a hearing to consider the fairness, reasonableness and adequacy

of the proposed settlement.

9. Having considered the motion for a service award, a class representative service

0?

award in the amount of $ s O00. “payable to Plaintiff is approved as fair and reasonable, in light
of the results that were obtained under the Settlement Agreement, and the risks that he incurred in
prosecuting the Action. The Court further finds that $ 5000.” a fair and reasonable incentive
award because it comports with incentive awards made in other TCPA class-action settlements.
Accordingly, the Court approves that amount as the Service Award and directs that it be paid
pursuant to the terms of the Settlement Agreement.

10. Under the Settlement Agreement, Class Counsel is permitted to seek up to one-
third of the Settlement Fund for attorneys’ fees and up to $15,000 for documented and reasonable
expenses and costs. Having considered Class Counsel’s Motion for an Award of Attorneys’ Fees
and Expenses and considering the percentage of the fund, the quality of representation provided
and the results obtained, as well as a number of other factors, Class Counsel is awarded attorneys’
fees of $ £ 40,000," reimbursement of costs and expenses of $ [3 UO. os , representing fair
and reasonable compensation and reimbursement for Class Counsel’s efforts in investigating,

litigating and settling this action.

4 PROPOSED ORDER GRANTING
FINAL APPROVAL

CASE NO. 2:19-CV-00550-JAM-EFB

 
Oo S&S ND NH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00550-JAM-EFB Document 30-2 Filed 12/30/19 Page 5 of 6

11. All payments of attorneys’ fees and reimbursement of expenses to Class Counsel
in this Action shall be made from the Settlement Fund, and the Released Parties shall have no
liability or responsibility for the payment of Class Counsel’s attorneys’ fees or expenses except as
provided in the Settlement Agreement.

12. Accordingly, the Court hereby finally APPROVES the proposed settlement as
reflected in the Settlement Agreement, the respective terms of which, including but not limited to
the releases, are hereby incorporated by reference as though fully set forth herein.

13. The Court having granted final approval to the Settlement Agreement, it is hereby
ORDERED, ADJUDGED and DECREED as follows:

1, Immediately upon entry of this Final Judgment by the Clerk, this action shall be
closed according to the Court’s standard practices.

2. The Settlement Agreement is approved as fair, reasonable, and adequate as to, and
in the best interests of, Settlement Class Members; the Parties and their counsel are directed to
implement and consummate the Agreement according to its terms and provisions; and the
Agreement is declared to be binding on, and have preclusive effect on all pending and future
lawsuits or other proceedings maintained by or on behalf of Representative Plaintiff and the
Releasing Parties.

3. The Parties are hereby directed to take all actions required under the terms and
provisions of the Settlement Agreement.

4, To the extent permitted by law and without affecting the other provisions of this
Final Judgment, this Final Judgment is intended by the Parties and the Court to be res judicata,
and to prohibit and preclude any prior, concurrent or subsequent litigation brought individually,
or in the name of, and/or otherwise on behalf of the Settlement Class Members with respect to

any and all claims, rights, demands, actions, causes of action, suits, debts, liens, contracts,

5 PROPOSED ORDER GRANTING
FINAL APPROVAL

CASE NO, 2:19-CV-00550-JAM-EFB

 
bk WH WN

Oo Se NN NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00550-JAM-EFB Document 30-2 Filed 12/30/19 Page 6 of 6

liabilities, agreements, costs, expenses or losses arising out of or relating to the claims released
under the Settlement Agreement.

5. All persons who are Settlement Class Members are bound by this Final Judgment
and are enjoined from instituting, maintaining, prosecuting, or enforcing, either directly or
indirectly, any claims discharged by the Settlement Agreement.

6. The Court shall retain continuing jurisdiction over this action as to the following
matters: (i) enforcement of the terms of the Settlement Agreement; (ii) issues relating to
settlement administration; and (iii) enforcement of this Judgment, the Final Approval Order, and
any order relating to attorneys’ fees or class representative award.

7. This Action (including all individual claims and Settlement Class Member claims
asserted therein) is hereby dismissed on the merits and with prejudice, without fees or costs to any
Party, except as provided in the Settlement Agreement. No just reason exists for delay in entering

this Final Judgment.

th
IT IS SO ORDERED, this If day of te rua y, AbLb in Sacramento, California.

AD Veg,

pater JOHN A. MENDEZ
I

 

TED STATES DISTRICT COUR JUDGE

6 PROPOSED ORDER GRANTING
FINAL APPROVAL

CASE NO. 2:19-CV-00550-JAM-EFB

 
